          Case
AO 2458 (Rev.       3:19-mj-24589-AHG
              05/15/20!8)                              Document
                          Judgment in a Criminal Petty Case (Modified)   25 Filed 07/16/20 PageID.86 Page 1 of 1                          Page I of I



                                   UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                       JUDGMENT IN A CRIMINAL CASE
                               v.                                                  (For Offenses·Committed On or After November!, 1987)


                     Marcos Barajas-Ramirez                                        Case Number: 19-mj-24589-AHG

                                                                                   Thomas S. Si s
                                                                                   Defendant's Attorne


REGISTRATION NO. 92033298                                                                                          JUL 16 2020
THE DEFENDANT:                                                                   CLERK us DISTRICT COURT
 IZl pleaded guilty to count(s) J of Complaint                                SOUTHERN DISTRICT OF CALIFORNIA
                                         _ _ ____.__ _ _ _ _ _ _ _ _ _ _ _-1:Ecy~==~====--'DsaEe::_Pa:.UT!.lY:..l
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                                  Count Number(s}
8: l 325(a)(l)                   Improper Attempted Entry by an Alien (Misdemeanor)                                 1


 D The defendant has been found not guilty on count(s)
                                 -------------------
 •    Count(s)
                  ------------------
                                     dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: .                       ·
                                              TIME SERVED


 IZl Assessment: $10 WAIVED                        IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Jul 16, 2020
                                                                            Date of Imposition of Sentence




                                                                            HONORABLE ALLISON H. GODDARD
                                                                            UNITED STATES MAGISTRATE JUDGE


                                                                                                                          l 9-mi-24589-AHG
